                    4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 1 of 15 - Page ID # 1
              ,
    •                                                                                                                           FILED
        Pro Se I 5 (Rev. I 2/16) Complaint for Violation of Civil Rights (Non-Prisoner)                              U. S. DISTRICT COUH I
                                                                                                                   31 S rn1cr OF 1lfBRASK1.
                                                                               2021 MAR 11 Mi 9: 05
                                                     UNITED STATES DISTRICT COURT
                                                                                      for the

                                                                                   District of


                                                                                          Division


                                                                                                 Case No.           4.'21CN:bc0
    1k\){yj\\,               -A 1:i        \L.~                                           ~                       (to be filled in by the Clerk's Office)

                                  Plaintiff(s~                                            )
     (Write the full name of each plaintiff who is filing this complaint.                 )
     If the names ofall the plaintiffs cannot fit in the space above,                     )      Jury Trial: (check one)                   □ No
     please write "see attached" in the space and attach an additional                    )

t-,o (''      s:::·1 t°f           oames~v-        sc,.    f ,,),          Sen1 ..J       l
                                                                                          )
                                                                           r.~)           )
                                                                                          )
                                                                                          )
                                     Defendant(s)                                         )
        (Write the full name of each defendant who is being sued. If the
                                                                                          )
        names of all the defendants cannot fit in the space above, please
        write "see attached" in the space and attach an additional page
        with the full list of names. Do not include addresses here.)



                                          COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                    (Non-Prisoner Complaint)


                                                                                   NOTICE

            Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
            electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
            security number or full birth date; the full name of a person known to be a minor; or a complete financial account
            number. A filing may include only: the last four digits of a social security number; the year of an individual's
            birth; a minor's initials; and the last four digits of a financial account number.

            Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
            other materials to the Clerk's Office with this complaint.

            In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
            forma pauperis.



    Page of 7
            4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 2 of 15 - Page ID # 2




 I.         The Parties to This Complaint

            A.     The Plaintiff(s)

                   Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                   needed.
                       Name
                       Address
                                                          yr/Jt P/;;,/,
                                                                 Tiry
                                                                                        nr
                                                                                         State
                                                                                                        CC,ZipI ClCodeI
                       County                               L, 'Ac.'";,_
                       Telephone Number
                       E-Mail Address

            B.     The Defendant(s)

                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                   individual, a government agency, an organization, or a corporation. For an individual defendant,
                   include the person's job or title (if known) and check whether you are bringing this complaint against
                   them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                   Defendant No. 1
                       Name
                       Job or Title (if /mown)
                       Address                                                             JI
                                                                    cl/
                                                         llor-f t.. wfk                  State
                                                                                                            Cflo   I
                                                                                                             Zip Code
                       County                             L,· 11cc!n
                       Telephone Number
                       E-Mail Address (if/mown)


                                                      '\o   Individual capacity     □   Official capacity


                   Defendant No. 2
                       Name
                       Job or Title (if known)
                       Address                              2o l     s 5 d'-kr5 5./-
                                                                                                              Zip Code
                       County
                       Telephone Number
                       E-Mail Address (if known)
Page of 7
             4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 3 of 15 - Page ID # 3




                                                              ~    Individual capacity   □   Official capacity


                    Defendant No. 3
                         Name
                                                                  '   .
                         Job or Title (if lmow11)
                         Address                                 ,~rs-•"tac )/
                                                              ~                              4!             ~~~;,
                         County                                  ~                    ~ - ¼,,,, cc.517~/
                         Telephone Number
                         E-Mail Address (if/mown)


                                                            ~      Individual capacity   □   Official capacity


                    Defendant No. 4
                         Name
                         Job or Title (if known)
                         Address




                         County
                         Telephone Number
                         E-Mail Address (if known)


                                                                                         □   Official capacity

 II.        Basis for Jurisdiction

            Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
            immunities secured by the Constitution and [federal laws] ." Under Bivens v. Six Unknown Named Agents of
            Federal Bureau of Narcotics, 403 US. 388 (I 971), you may sue federal officials for the violation of certain
            constitutional rights.

            A.      Are you bringing suit against (check all that apply):


                         Federal officials (a Bivens claim)


       C
            B.
                          tate or local officials (a§ 1983 claim)      [ (_   f
                                                                                  '
                       ction 1 83 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
Page of 7
4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 4 of 15 - Page ID # 4




                          /c. 5
                                                                            A l)'Ofc_
             4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 5 of 15 - Page ID # 5 ~l(/    IP
                                                                                               'Ot pr; vt>rl , o '"'   ~



             C.      Plaintiffs s · g under Bivens may only recover for the violation of certain constitutional rights. If you
                     are sui under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     offic· s?




                     Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. lfyou are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




 III.       Statement of Claim

            State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
            alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
            further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
            any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
            statement of each claim in a separate paragraph. Attach additional pages if needed.


            A.       Where did the events giving rise to your claim(s) occur?



                                                 fvl
            B.       What date and approximate time did the events giving rise to your claim(s) occur?




            C.       What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




Page of 7
                   4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 6 of 15 - Page ID # 6
             ,.




       IV.        Injuries

                  If you sustained injuries related to the events alleged above, descri1jlour/njuries and state what medical
                  treatment, if any, you required and did or did not receive.      lit~               jV         t-,. / /
                                                                                                                        4
                                                                                                                                     <..
        h.,.o ""'"(              ,' II\.          Cul J             /,ve,.e../£,t,y      ul'W             5e.i /




      V.          Relief

               State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
               If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
             ' the. acts alleged. ~xplain the ~asis for these claims.        f(
                                                                        qt, IA/(   -14. ,·   s ,· s
                                                                                               M          j (c..
                                                                                                           l,"f: I       I,L_  ?"
f.tt-\,w s~,f       I    /lttJ   &., . I   M M,t J, Gck.        o,,.Jv   o-1 f r-CJ-ka t't>tA {foy\1\-     AClr'-1-A.    pie.< -1-h-
rJ ; ""'1               Suf-,j $(:)OJ<-::tx:>:f (or hA."'-S~/'1~1111 d,pr-iyeJ{tJV' (!)-/                          fl   ·'.s k-/-J


                                       t<-5 ,'(/r,...J,'o Ill

                                           /If
  ArJV(      le      ./o/c.,'<

Jk.ut . ,     ~ ~ ll ~ o
     Page of 7     fo 6e,h.60 I
             4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 7 of 15 - Page ID # 7
       ,,




 VI.        Certification and Closing

            Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
            and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
            unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
            nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
            evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
            opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
            requirements of Rule 11.



            A.       For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:         3-/b - )..(

                     Signature of Plaintiff
                     Printed Name of Plaintiff


            B.       For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm

Page of 7
            4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 8 of 15 - Page ID # 8


•                Address


                                                  City              State      Zip Code

                 Telephone Number
                 E-mail Address




Page of 7
                4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 9 of 15 - Page ID # 9



Defendant Copy
Uniform Citation and C">mplaint                                                                                                                               Citation Number: NP 1000674
  Date of Offense                                          Time of Offense                                    IR/Case#                                                                  Troop/District/Sector
  03/10/2021                                               08:24                                              21-03885
 Plalntlff: State of Nebraska                In the LINCOLN • 15                   Coun        Court          Court Case#:
  Defendant Information:
  Last Name                                                    First Name                                            M.1.             Suffix                   Phone                                       !
                                                                                                                                                                                                           !    :Cell
  KING                                                         Dl!VONTE                                              M
  Street Address                                                                               City                                                   State                Zip Code                             Country
  1505 N. SHERIDAN ST.                                                                         NORTH PLATTE                                           NE                   119101                                 us
  DOB                 Gender                      Height                 Weight                       Eyes                    Hair             Race/Eth                Language if interpreter needed
  11/22/1992                         M            8' 00"                 200 LBS                      BLK                    BLK                  B
  DL Stale                   DL Country               DL Number                                       Exp. Dale                       DL Class                    Restrictions                 DL Endorsements
  NE                         us                       H14097507                                       03/1012n.i 1                         ID
  Vehicle Year              Vehicle Type         Vehicle Style           Make                                                        Model                               Color
  2010                               PA               40                 TOYOTA•TOYT                                                 COROLLA                             SIL • ALUMINUM
  Vehicle VIN                               Vehicle License               State      Vehicle Country                                  Year              License Plate Type          CMV                        HazMat
  1NXBU4EE2AZ3811101                        NA                              IA                           us                           2021                      PA                    N
  Carrier Name                                                                      US DOT Number                                                         ICC Number

  Business/ Address                                                       City                                                          State                          Zip Code                        Counll'J

  The undersigned being duly sworn, says the defendant, at Iha time and dale shown, 01d unlawfully commit the following offenses(s)
              In Iha County of                      In Iha City of                       Hwy Type               Hwy Number                                             Hwy Suffix                 Mila Marker
 Violation    LINCOLN• 15                           NORTH PLATTE                              T                     CITY                                                   T
 Location     Location at or near DST. AND MCCABE ST
                 Latitude                                                                                            Longitude
  In vlolatlon of:
   0         Statute/Ordinance Section                         Offense Description :                                                                                                                Violation Type:
   F         80•378(B)                                         NO PROOF OF OWNl!RSHIP                                                                                                                      s
   F         Speed                                             Tracked                                                   NCIC Code                BAC Percent              Actual Weig.ht            Legal Weight
   E                     mph in            mah Zone                                                                            5499
   N                                                                                                                                                    Fine                LbsOverWt                Pct. OverWI
   s         Comments:
   E
  001
                                                                                                                                                Liquidated Damages
                                                                                                                                                      Amount
                                                                                                                                                                                      A check means 'Yes'
                                                                                                                                                                                 School Zone                      =
   0
   F
             Statute/Ordinance Section
             80-31117
                                                               Offense Description:
                                                               NO PROOF OF INSURANCE
                                                                                                                         - ----
                                                                                                                         ·-
                                                                                                                                                                                 Road Con~truction Zone i


                                                                                                                                                                                                           s
                                                                                                                                                                                                                  '--'

                                                                                                                                                                                                    Viol;ition Type .
                                                                                                                                                                                                                         i



   F         Speed                                             Tracked                                                   NCIC Code             --BAC Percent               Actual Waight             Legal Weight
   E                     mph in            mph Zone                                                                            5499
   N                                                                                                                                                    Fine                LbsOvarWI                Pct. OvarWI
   s         Comments :
   E                                                                                                                                            Liquidated Damages                   A check means "Y11s"
  002                                                                                                                                                 Amount                     School Zona                      L!
                                                                                                                                                                                  Road Construction Zona          i7
                                                                                                                                                                                                                  '--'

   0         Statute/Ordinance Section                         Offense Description:                                                                                                                 Violation Type:
   F         80-484-WV                                         NO OPERATOR'S LICENSl!/WAIVERABLE                                                                                                           s
   F         Speed                                             Tracked                                                      NCIC Code             BAC Percent              Actual Weight             Legal Weight
   E                     mph in          mah Zone                                               5499
                                     _ ___!.!.~=~---------------------"..:..=..:'---,--~;;;-----,L.:;bs:rio;:ve;;;riiiW1tt--cpi;c:j'"t.ro:;;-1~<!rMWt -
   N                                                                                                            Fina
   s         Comments:
                                                                                                                                                       $75.00
   E                                                                                                                                             Liquidated Damages                  A check mail~s "Yes'
  003
                                                           .
                                                                                                                                                       Amount                    School Zona                      Li
                                                                                                                                                                                  Road Construction Zona          n
                                                                                                                                                                                                                  :.......,


   0         Statute/Ordinance Section                         Offense Descripbon:                                                                                                                  Violation Type:
   F         80·3l9I1)A                                        UNLAWFUUFICT DISPLAY OF PLATE/RENEW TAB                                                                                                      s
   F         Speed                                             Tracked                          NCICCoda                                          BAC Percent              Actual Weight             Legal Weight
   E                        mph in         mph Zone                                                                            5499
   N                                                                                                                                                    ~ina                LbsOverWI                 Pct.OverWt
   s         Comments:
                                                                                                                                                       $50.00
   E                                                                                                                                             Liquidated Damages                    A check means "Yes"
  004                                                                                                                                                  Amount                     School Zone             i:.... J'
                                                                                                                                                                                  Road Construction Zone i i

 SMITH, T.                                                      03/10/2021                93
 NORTH PLATTE POLICE DEPARTMENT
                                                                Date              Badge Number            Reporting Officer 2/Agency                                             Dale                Badge Number
 Reporting Officer 1/Agency

This is an appearance only, not a trial date. You MUST Appear                              J   Prosecutor
in Court as directed below:                                                                    ..,,........,...,,...,...,.-----------:--:-;;,----:~'.':"'.'"'.----------;;-:::::::.r::--'
                                                                                               Court Address                                           Mailing Address                                     Room No.
Your Court Appearance:            L_ j To be determined
                                                                                               LINCOLN COUNTY COURT                                   LINCOLN COUNTY COURT
                                                                                                                                                                               Page      1   of        2
               4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 10 of 15 - Page ID # 10



                                                                                                CASE NUMBER

                                              IN THE COUNTY COURT OF LINCOLN COUNTY, NEBRASKA

STATE OF NEBRASKA                                                      APPEARANCE BOND

VS.                               PLAINTIFF




charges against me. In the event that the offense charged is a felony, and I am bound over to District Court upon preliminary hearing. I further
agree to appear in the District Court of said County forthwith or as so ordered, which court shall then have jurisdiction I further agree to appear in
the District Court thereafter as directed by the Court. Further conditions of this bond are: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




I understand that failure to appear as required by the Court may cause a warrant for my arrest o be issued, and that f        her penalties may be
imposed upon me, including forfeiture of the bond or ball, for willful failure to appear or for violation of any condition of the agreement upon
which I am released. To guarantee my appearance, I do hereby acknowledge myself to be indebted to the State of Nebraska in the sum of$ __
which sum is hereby secured as follows:

           [] PERSONAL RECOGIZANCE in the sum of$_ _ _ _ _ _ _ _ __

           [} CASH: In the lieu of surety or sureties, the defendant deposits cash bond to secure his appearance and conditions made therein in the
           sum of$_____                                                                                                            '

           j(l_ 10% BOND; Bond set in the amount of$         Q'.:::t::(),
                                                                    a:) , 10% of said amount or$                 OD d.;::().(Not less than $2S)
           deposited herewith in cash. 90% of which shall be returned to the defendant upon appearance as required above and 10% of which shall
           be retained by the Clerk for bond costs.

           [] CORPORATE SURETY: In the sum of$ _ _ _ _ _ _ _ _- - J Attached hereto:

           [] SURETY: The undersigned (surety) (sureties) do hereby acknowledge themselves to be bound as (surety) (sureties) of the defendant on
           the above appearance bond in the sum of$ _ _ _ _ _ with all conditions thereto:



DE FEN DAN TS SIGNATURE: -.-,+-+<,L.IJ<-e..c._,_____.,,,_,_-=-...._-1r-.,__..........,,..._....___...,..~--...z...+.........,~--
DEFEN DANTS                 SS:   ~lf---,r--i,~--:;a-....,,..oc_.,_---=:;_JL-=.-.,..~=~--P-=~----"-->~-""'-'--"----<t:.-<--...L..-,:.....r....:...--L-

p HONE: -~+-=~1----1;-"-'~'-----=--=-~~
WITNESS: ~ ~ = - - - - - = - - - - - - - - - - - - - - - - - - - - - - D A T E : _ _ _ _ _ __
APPROVED BY THE COURT: _ _ _ _ _ _ _ (SEAL)
                                     (CLERK)
                                                                       ASSIGNMENT
I hereby assign the proceeds of this bond to:

Print Name: ___________________ Signature: ____________________
Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Phone: _ _ _ _ _ _ _ __
Date: ___________ By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Address:------------------------------------------
     4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 11 of 15 - Page ID # 11


                                                                                                               -


                   I~                         S/4/411~A/ o/ c/cu·~
                   -


         .                                               .
         \         f,vc!,\.5        rt.J,· ..II,,~       I4      ,v,,/   C""-Y      I"'" k:. /'n..           - -
        /'1   Y-           5~                 ./___o,     >e. "--~ol     6tn/        lo         .,~G:>
         V'
             9t-l-•       [Clf>t!                OthJ          µr     loiv   ,       u11-L  S:......,.- [-
             -.; /') "" ;#('
                -                       At:.../9 c,,,,   lo \ .;---,_ (',... ~rr /J11 lc..wf.;1%,
        1s~&<.,chc d                    I/'?/            c~ fk r          ~ui"l~tl         ~

         rar              11~eiA<   V
                                              /Le,            r4JCt J    k~e/y ✓




(J
                                                                                                               -




                                                                                                                   ~
             4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 12 of 15 - Page ID # 12




                                                 -
                                V- ~)A.          ad_..~~L- c-,a.~ ~ - -
- --
                                      .   ~
              -----t-'' - - '"---'-- - - - -~
                                                      c,-,;E---   Jo
                                                                  - -- ¥~ ~    -----

                                      o/- Zl,~:_lj¼                    b1~    ----
                                                 f3-t:-   c,,;,    µ   Irc'__ t;S'"J
                                                                                 ::c..,,,,c.-- --   -

- - --¼-L___,__ _ _CL--J- _ _               ~_~~~~- --,J-~-!J!d u~d ~~~~- - - -
- - ---l_fYZ                  - f- ro P-vf/- I n , w (;. 11-rr~f-1r..
                   c,,.V'-J
- - - - + - - - - - ' -=---
                                  -- {A,,'l-eJ - - - - - - - · - - - - - - -
          4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 13 of 15 - Page ID # 13




                 '
                 tL.


- - - - - + -~           S:"'1>-/1,_
                                    --------------
- - --v~   ~
           -    -1-"'----'-=----=-----=------~ --1--   &_____
                                                 ~ --=---
                                                     r __         ~/jL'L:.-'-'-
                                                                          e' - 1 - - - -
         .- /0 - .,2 I        /4.J                        {e._7' c/cr '
4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 14 of 15 - Page ID # 14
4:21-cv-03060-RGK-PRSE Doc # 1 Filed: 03/11/21 Page 15 of 15 - Page ID # 15
